Case: 4:20-cr-00121-SEP-SPM Doc. #: 2 Filed: 02/20/20 Page: 1 of 3 PageID #: 6

                                                                                       FILED
                                                                                    FEB 2 0 2020
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI                         U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                     ST. LOUIS

 UNITED STATES OF AMERICA,                             )
                                                       )
       Plaintiff,                                      )
                                                       )
 v.                                                    )   N~   4:20CR00121 SEP/SPM
                                              \'       )
 MARK ANTHONY DAVIS,                                   )
                                                       )
       Defendant.                                      )

                                          INDICTMENT

                                             COUNT I

       The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

       1.      Federal law defined the term

       (a)     "minor" to mean any person under the age of eighteen years (18 U.S.C. § 2256(1));

       (b)     "sexually explicit conduct" to mean actual or simulated--

               (i)     sexual intercourse, including genital-genital, anal-genital, oral-genital, oral-

               anal, whether between persons of the same or opposite sex,

               (ii)    bestiality,

               (iii)   masturbation,

                (iv)   sadistic or masochistic abuse, or

                (v)    lascivious exhibition of the anus, genitals, or pubic area of any person (18

               U.S.C. §2256(2)(A));

       (c) ,   "computer" to mean an electronic, magnetic, optical, electrochemicaror other high
                                                   '                                         '



speed data processing device performing logical, arithmetic or storage functions, including any
Case: 4:20-cr-00121-SEP-SPM Doc. #: 2 Filed: 02/20/20 Page: 2 of 3 PageID #: 7




data storage facility or communications facility directly related to or operating in conjunction with

such device. (18 U.S.C.§ 2256(6));

        (d)      "child pornography" to mean any visual depiction, including any photograph, film,

video, picture, or computer or computer-generated image or picture, whether made or produced by

electronic, mechanical, or other means, of sexually explicit conduct, where--

                 (A)    the production of such visual depiction involves the use of a minor engaging

                 in sexually explicit conduct; or

                 (C)    such visual depiction has been created, adapted, or modified to appear that

                 an identifiable minor is engaging in sexually explicit conduct. (18 U.S.C.§2256(8)).

        2.       The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.

        3.       Between on or about May 19, 2017, and on or about January 16, 2020, in the Eastern

District of Missouri, and elsewhere,

                                    MARK ANTHONY DAVIS,

the defendant herein, did knowingly employ, use, persuade, induce, entice, "Victim l ," who was

a prepubescent minor under the age of 12 years, to engage in sexually explicit conduct, specifically,

defendant video recorded "Victim 1" as he digitally penetrated her vagina, inserted his penis into

her mouth, attempted to insert his penis into her vagina, inserted his penis into her anus, inserted

an object into her vagina, tied her ankles to the foot of the bed, and placed handcuffs on her hands

and attached them to the headboard of the bed, and said sexually explicit conduct was for the

purpose of producing visual depictions of such conduct, and such depictions were produced using
Case: 4:20-cr-00121-SEP-SPM Doc. #: 2 Filed: 02/20/20 Page: 3 of 3 PageID #: 8




a video recorder and a Skytech Tower AMD Ryzen computer, which were produced outside the

State of Missouri and traveled in interstate;

In violation of Title 18, United States Code, Section 225l(a) and punishable under Title 18, United

States Code, Section 225l(e).

                                                     A TRUE BILL.




                                                     FOREPERSON

JEFFREY B. JENSEN
United States Attorney



ROBERT F. LIVERGOOD, #35432MO
Assistant United States Attorney
